Cite as 2016 Ark. App. 549


                  ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                          CV-16-646
                                        No.

                                                  Opinion Delivered: November   16, 2016
JESSICA MINOR
                                           APPEAL FROM THE UNION
                                 APPELLANT COUNTY CIRCUIT COURT
                                           [NO.70 JV-2015-50]
V.

ARKANSAS DEPARTMENT OF HUMAN HONORABLE EDWIN KEATON,
SERVICES AND R.M., A MINOR CHILD JUDGE

                                  APPELLEES AFFIRMED; MOTION TO
                                            WITHDRAW GRANTED


                                 BART F. VIRDEN, Judge

        On May 4, 2016, the Union County Circuit Court entered the order terminating

 Jessica Minor’s parental rights to R.M. (born 3/8/15). Pursuant to Linker-Flores v. Arkansas

 Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme

 Court Rule 6-9(i) (2013), Minor’s counsel has filed a no-merit brief and a motion to

 withdraw, alleging that there are no meritorious grounds for appeal. Minor was given an

 opportunity to file pro se points for reversal but declined to do so. We affirm the termination

 and grant the motion to withdraw.

        The Department of Human Services (Department) initiated the case on March 13,

 2015, when a petition for emergency custody was filed, and R.M. was placed in its care

 after it was determined that he had been born with drugs in his system.

        R.M. was adjudicated dependent-neglected due to his positive drug test. The circuit

 court set a goal of reunification with a concurrent goal of adoption and ordered supervised
                                 Cite as 2016 Ark. App. 549

visitation. The circuit court ordered appellant to comply with the case plan, obtain stable

housing and maintain the utilities, obtain stable employment, complete parenting classes,

submit to drug screening, undergo a psychological evaluation, complete a drug assessment

and follow the pursuant recommendations, refrain from drug use, and participate in

counseling.

       The case continued for nine months with little improvement in Minor’s

circumstances. During the case, Minor attended only five supervised visitations, she had not

obtained stable employment or housing, and she tested positive for drugs. The Department

sought termination of Minor’s parental rights through a petition filed on December 29,

2015, alleging that termination was in the child’s best interest and that Minor was unfit

under three grounds: (1) Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a), the

“subsequent factors” ground, which allows for termination if other factors or issues arose

subsequent to the filing of the original petition for dependency-neglect that demonstrate

that placement of the juvenile in the custody of the parent is contrary to the juvenile’s

health, safety, or welfare and that, despite the offer of appropriate family services, the parent

has manifested the incapacity or indifference to remedy the subsequent issues or factors or

rehabilitate the parent’s circumstances that prevent the placement of the juvenile in the

custody of the parent; (2) Arkansas Code Annotated section 9-27-341(b)(3)(B)(ix)(a)(4),

which allows for termination if the parent has previously had parental rights involuntarily

terminated to a sibling of the juvenile; and (3) Arkansas Code Annotated section 9-27-

341(b)(3)(B)(ix)(a)(3), the “aggravated circumstances” ground, which allows for termination




                                               2
                                Cite as 2016 Ark. App. 549

if it is determined that there is little likelihood that services to the family will result in

successful reunification.

       At the hearing on March 7, 2016, Minor testified that she was incarcerated and would

not be released until October or November 2016. The circuit court found that the statutory

grounds alleged in the petition had been proved and that it was in the child’s best interest

to terminate parental rights, considering the high likelihood that he would be adopted and

the potential for harm if he were returned to Minor’s custody. The circuit court granted the

petition.

       In compliance with Linker-Flores and Rule 6-9(i), Minor’s counsel has examined the

record for adverse rulings and has adequately discussed why there is no arguable merit to an

appeal of the decision to terminate Minor’s parental rights, noting that there was one adverse

ruling, other than the termination decision, concerning Minor’s request for more time. After

carefully examining the record and the no-merit brief, we hold that Minor’s counsel has

complied with the requirements for a no-merit parental-rights-termination appeal and that

the appeal is wholly without merit. We therefore affirm the termination of Minor’s parental

rights to R.M. by memorandum opinion, In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985), and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLOVER and WHITEAKER, JJ., agree.

       Tabitha McNulty, Arkansas Public Defender Commission, for appellant.




                                              3